DETAILED ACTION
This is the first Office action on the merits based on the 17/114,114 application filed on 12/07/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Drawings
Figures 1 and 2 should be designated by a legend such as --- Prior Art --- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the use of phrases which can be implied (see below), the use of legal phraseology often used in patent claims (see below), and minor informalities.  Applicant is suggested to make the following amendments to the abstract of the disclosure:
---	A grip apparatus for attachment to a weight plate is provided handles may circumscribe at least a portion of the weight plate.  The at least one adapter element may be coupled to the grip handle and may further be configured to adjustably extend therefrom.  The at least one coupler may be coupled to each of the at least one adapter element proximate to a distal end thereof and may further be configured to selectively engage the weight plate.  The at least one adapter element may comprise two adapter elements positioned so as to enable the at least one coupler to engage opposite sides of the weight plate. ---.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means,” “said,” and “herein,” should be avoided.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
In claim 1, line 1, “A grip apparatus for attachment to a weight comprising:” should be --- A grip apparatus for attachment to a weight, the grip apparatus comprising:---.
In claim 1, lines 5-6, “each of the at least one coupler attached to a distal end of each of the at least one adapter element” should be --- each of the at least one coupler respectively attached to a distal end of each of the at least one adapter element ---.
In claim 10, lines 9-10, “at least one coupler connected to a distal end of each of the at least one adapter element” should be --- at least one coupler respectively connected to a distal end of each of the at least one adapter element ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattox (US 5,879,274).
Regarding claim 1, Mattox discloses a grip apparatus for attachment to a weight comprising:
a grip handle (the receptacle 12; Figures 1 and 2);
at least one adapter element (the shaft 22; Figure 2; column 2, lines 60-64) coupled to the grip handle (via the second end 58 of the shaft 22; Figure 2; column 2, lines 60-64) and configured to adjustably extend therefrom (via the spring 16; Figure 2; column 2, lines 60-67); and
at least one coupler (the push platter 46; Figure 2; column 2, lines 60-67) configured to selectively engage the weight (the weighted plates 28; Figures 1 and 2; column 2, lines 60-67), each of the at least one coupler attached to a distal end (the second end 58 of the shaft 22; Figure 2; column 2, lines 60-67) of each of the at least one adapter element.
Regarding claim 2, Mattox further discloses wherein the grip handle is a circular grip (the receptacle 12 includes a circular grip; Figures 1 and 2).
Regarding claim 3, Mattox further discloses wherein the weight includes a weight diameter (the diameter of the weighted plates 28; Figures 1 and 2); and the circular grip includes a grip handle diameter larger than the weight diameter (Figures 1 and 2).
Regarding claim 5, Mattox further discloses wherein the grip handle is configured to circumscribe the weight (Figures 1 and 2).
Regarding claim 6, Mattox further discloses wherein the at least one adapter element is configured to bridge an offset between the grip handle and the weight such that at least one of the at least one adapter element or the at least one coupler can engage the weight (via the spring 16; Figure 2).

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 106178425 A).
Regarding claim 1, Wang discloses a grip apparatus for attachment to a weight comprising:
a grip handle (the fixture main body 31 together with the adjusting arm 32; refer to the annotated Figure 1, see below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

at least one adapter element (“the adjusting end of the adjusting arm 32 is provided with an adjusting fastening device” (page 2, lines 7-8 from the bottom) which is a bolt (page 3, line 4); refer to the annotated Figure 1, see above) coupled to the grip handle and configured to adjustably extend therefrom (the adjusting fastening device is a bolt; page 2, lines 7-8 from the bottom; page 3, line 4; refer to the annotated Figure 1, see above); and
at least one coupler (the fixing plate 4; page 2, line 2 from the bottom, through page 3, line 4; refer to the annotated Figure 1, see above) configured to selectively engage the weight (the fixed object which may be “any object which can be clamped”; page 2, line 5 from the bottom, through page 3, line 6; refer to the annotated Figure 1, see above), each of the at least one coupler attached to a distal end of each of the at least one adapter element (refer to the annotated Figure 1, see above).
Regarding claim 8, Wang further discloses wherein the at least one coupler is configured to frictionally engage a rim of the weight (refer to the annotated Figure 1, see above; page 3, lines 2-3: “Further, the fixing plate 2 and 4 or friction holding the fixed object is provided with a friction clamping block. the shape of the friction clamping block or a friction clamping bar is arc.”).
Regarding claim 9, Wang further discloses wherein the at least one coupler is configured to clamp onto a rim of the weight (refer to the annotated Figure 1, see above; page 3, lines 2-3: “Further, the fixing plate 2 and 4 or friction holding the fixed object is provided with a friction clamping block. the shape of the friction clamping block or a friction clamping bar is arc.”).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Mattox (US 5,879,274); Wang (CN 106178425 A)) fails to teach or render obvious a grip apparatus for attachment to a weight, a workout weight plate grip system, and a method of installing a grip apparatus onto a weight plate in combination with all of the elements and structural and functional relationships as claimed and further including:
the at least one adapter element includes at least two adapter elements equally spaced around the circular grip (claim 4);
the at least one adapter element includes a first adapter element and a second adapter element; and each of the first and second adapter elements are configured to engage opposite sides of the weight (claim 7);
a grip apparatus configured to be coupled to the rim of the weight plate (claim 10); and
adjusting at least one adapter element of the grip apparatus to cause at least one coupling means of the grip apparatus to engage the rim of the weight plate, and securely fastening the at least one coupling means to the rim of the weight plate (claim 16).

Conclusion
The prior art made of record (McCall (US 2017/0266479); Vixathep (US 2014/0024506)) and not relied upon is considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784